Appeal by defendant from a judgment of the former County Court, Kings County, rendered October 20, 1961 after a jury trial, *899convicting him of burglary in the third degree and of petit larceny, and: (a) imposing a sentence of three to six years on the burglary count; and (b) suspending sentence on the petit larceny count. Defendant was tried jointly with a codefendant, Rafael Negron. Judgment modified on the facts by reducing the sentence to the time already served. As so modified, judgment affirmed. Defendant has already served the minimum of his term. Under all the circumstances disclosed by the instant record, the sentence was excessive; it should be reduced to the time already served. (For companion appeal, People v. Negron, 21 A D 2d 904.) Beldoek, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.